                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


ELRONZA WILLIAMS, JR.,

                Plaintiff,

v.                                                            Case No. 8:18-cv-1514-T-AEP

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
                                          /

                                          ORDER

        This cause comes before the Court on Plaintiff’s Petition for Attorney Fees (Doc. 20).

By the motion, Plaintiff seeks attorney’s fees in the amount of $781.04, pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. On October 16, 2018, this Court entered

an Order reversing and remanding the case under sentence four of 42 U.S.C. § 405(g) to the

Commissioner for further administrative proceedings (Doc. 18). The Clerk entered judgment

in favor of Plaintiff thereafter (Doc. 19). Accordingly, as the prevailing party, Plaintiff now

requests an award of fees. See 28 U.S.C. § 2412(d)(1)(A).

        The Commissioner does not oppose the requested relief (Doc. 20). After issuance of an

order awarding EAJA fees, however, the United States Department of the Treasury will

determine whether Plaintiff owes a debt to the government. If Plaintiff has no discernable

federal debt, the government will accept Plaintiff’s assignment of EAJA fees (Doc. 20-2) and

pay the fees directly to Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion,

therefore, it is hereby

        ORDERED:

        1. Plaintiff’s Petition for Attorney Fees (Doc. 20) is GRANTED.
       2. Plaintiff is awarded fees in the amount of $781.04. Unless the Department of

Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees.

       DONE AND ORDERED in Tampa, Florida, on this 15th day of January, 2019.




cc: Counsel of Record




                                               2
